Opinion op the Court by
Chiep Justice Miller
Eeversing in each case.
These two appeals present the same question that was decided in Commonwealth v. American Tobacco Company, 167 Ky., 157, where it was held that under the act of 1890, condemning pools, trusts, and conspiracies .(Kentucky Statutes, sections 3915-3921), a corporation or person that enters into a pool, trust, combination, or agreement, for the purpose of regulating, controlling, and fixing the price of property, is subject to the penalty denounced by that statute. See Gay v. Brent, 166 Ky., 833,
Since the circuit court, however,, sustained a demurrer to the petition based upon the statute, supra, the judgment will have to be reversed in each appeal.
The question of limitation discussed in the brief is not decided.
It is so ordered.